 



Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
RECITALS
     This Separation Agreement and Release (“Agreement”) is made by and between
Debra Young (“Employee”) and Vermillion, Inc. (“Vermillion” or the “Company”),
collectively referred to as the (“Parties”):
     WHEREAS, Employee was employed by the Company as its Chief Financial
Officer;
     WHEREAS, Employee’s employment is terminated effective November 1, 2007;
     WHEREAS, the Parties, and each of them, wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions and
demands that Employee may have against the Company as defined herein, including,
but not limited to, any and all claims arising or in any way relating to
Employee’s employment with, or separation from, the Company;
     NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:
COVENANTS
     1. Consideration.
     (a) Severance pay: The equivalent of Employee’s base salary ($225,500.00)
as currently in effect for a period of six (6) months following the date of
termination (the “Severance Period”), totaling $112,750.00, to be paid
periodically (and with the requisite tax withholdings) in accordance with the
Company’s standard payroll practices;
     (b) Benefits: Continuation of Company health and dental benefits through
COBRA premiums paid by the Company directly to the COBRA administrator during
the Severance Period; provided, however, that such premium payments shall cease
prior to the end of the Severance Period if Employee commences other employment
with reasonably comparable or greater health and dental benefits. Employee shall
notify Company within 24 hours of commencing employment with reasonably
comparable or greater health and dental benefits. Company shall issue Employee a
Form 1099 for the amount of the COBRA premiums paid on her behalf;
     (c) Bonus: Employee will not be eligible for any bonus, vesting of stock
options or other benefits or cash or equity compensation of any kind not
described above, except as may be required by law.

 



--------------------------------------------------------------------------------



 



     2. Confidential Information. Employee agrees to continue to maintain the
confidentiality of all confidential information of the Company, and shall
continue to abide by the terms of Proprietary Information and Inventions
Agreement, which is incorporated herein by reference (“Confidentiality
Agreement”). Employee acknowledges that, as of the date of this Agreement, she
has not engaged in any conduct which violates the terms of the Confidentiality
Agreement. Employee further agrees to return (not delete or destroy), and not
retain any hard or electronic copies of, all Company property and data in her
possession (including information stored on home computers, other computer media
such as USB storage devices, and in Web accounts) on or before her final day of
employment with the Company. By signing this Agreement and accepting the
benefits hereunder, Employee certifies that she is in compliance with her
obligations under this Provision, and understands that her compliance with this
provision was a material inducement to the Company providing her with the
benefits described in this Agreement.
     3. Payment of Sums Owed. Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to her, once the aforementioned amounts are paid.
     4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to her by the
Company. Employee, on her own behalf, and on behalf of her respective heirs,
family members, executors, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, attorneys, investors, agents,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns, from any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that she may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation:
           (a) any and all claims relating to or arising from her employment
relationship with the Company and the termination of that relationship;
           (b) any and all claims under the law of any jurisdiction including,
but not limited to, wrongful discharge of employment, constructive discharge
from employment, termination in violation of public policy, discrimination
(including age discrimination), retaliation, failure to accommodate a
disability, breach of contract, both express and implied, breach of a covenant
of good faith and fair dealing, both express and implied, promissory estoppel,
negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion;
           (c) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the
California Fair Employment and Housing Act, and the California Labor Code;

 



--------------------------------------------------------------------------------



 



           (d) any and all claims for violation of the federal, or any state,
constitution;
           (e) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
           (f) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and
           (g) any and all claims for attorneys’ fees and costs.
     The Parties agree that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.
     5. Claims Not Released. This Agreement does not release any claims that the
law does not permit Employee to release.
     6. Pursuit of Claims. Employee acknowledges that she has not filed,
initiated, or prosecuted (or caused to be filed, initiated, or prosecuted) any
lawsuit, complaint, charge, action, compliance review, investigation, or
proceeding with respect to any claim this Release purports to waive, and
promises never to do so in the future, whether as a named plaintiff, class
member, or otherwise. However, the preceding sentence shall not preclude
Employee from filing or prosecuting a charge with any administrative agency with
respect to any such claim as long as she does not seek any damages, remedies, or
other relief for herself personally, which Employee promises not to do, and any
right to which Employee hereby waives. If Employee is ever awarded or recovers
any amount as to a claim she has purported to waive in this Release, Employee
agrees that the amount of the award or recovery shall be reduced by the amounts
she was paid under this Release and the Supplemental Release attached hereto as
Exhibit A, increased appropriately for the time value of money, using an
interest rate of 10 percent per annum. To the extent such a setoff is not
effected, Employee promises to pay, or assign to the Company her right to
receive, the amount that should have been set off.
     7. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges
that she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which she was already entitled. Employee further
acknowledges that she has been advised by this writing that:
           (a) she should consult with an attorney prior to executing this
Agreement;
           (b) she has up to twenty-one (21) days within which to consider this
Agreement;

 



--------------------------------------------------------------------------------



 



           (c) she has seven (7) days following her execution of this Agreement
to revoke the Agreement, and may do so by providing written notice to Doug
Testorff of the Company within the applicable seven (7)-day period;
           (d) this Agreement shall not be effective until the revocation period
has expired; and
           (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
     8. Civil Code Section 1542. Employee represents that she is not aware of
any claim by her other than the claims that are released by this Agreement.
Employee acknowledges that she has been advised by legal counsel and is familiar
with the provisions of California Civil Code Section 1542, which provides as
follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Employee, being aware of said Code section, agrees to expressly waive any
rights she may have thereunder, as well as under any other statute or common law
principles of similar effect.
     9. Confidentiality. The Parties acknowledge that Employee’s agreement to
keep the terms and conditions of this Agreement confidential was a material
factor on which all Parties relied in entering into this Agreement. Employee
hereto agrees to use her best efforts to maintain in confidence the existence of
this Agreement, the contents and terms of this Agreement, the consideration for
this Agreement, and any allegations relating to the Company or her employment
with the Company except as otherwise provided for in this Agreement (hereinafter
collectively referred to as “Separation Information”). Employee agrees to take
every reasonable precaution to prevent disclosure of any Separation Information
to third parties unless required by law, and agrees that there will be no
publicity, directly or indirectly, concerning any Separation Information beyond
what is included in public disclosures. Employee agrees to take every precaution
to disclose Separation Information only to those attorneys, accountants,
governmental entities, and family members who have a reasonable need to know of
such Separation Information. The Company also agrees to take every reasonable
precaution to prevent disclosure of any Separation Information to third parties,
and agrees that there will be no publicity, directly or indirectly, concerning
any Separation Information (excluding public filings made with the SEC or other
government agencies). The Company further agrees to take every precaution to
disclose Separation Information only to those attorneys, accountants, analysts,
shareholders, governmental entities, and members of the Company’s management
team who have a reasonable need to know of such Separation Information.

 



--------------------------------------------------------------------------------



 



     10. No Cooperation. Employee agrees that she will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. Employee further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.
     11. Non-Disparagement. Employee agrees to refrain from any defamation,
libel or slander of the Company or tortious interference with the contracts and
relationships of the Company.
     12. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums to Employee
under the terms of this Agreement. Employee agrees and understands that she is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of any failure to pay federal or state taxes or damages sustained
by the Company by reason of any such claims, including reasonable attorneys’
fees.
     13. No Admission of Liability. The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be:
           (a) an admission of the truth or falsity of any claims heretofore
made; or
           (b) an acknowledgment or admission by either party of any fault or
liability whatsoever to the other party or to any third party.
     14. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
     15. Indemnification. Parties agree to indemnify and hold harmless the other
from and against any and all loss, costs, damages or expenses, including,
without limitation, attorneys’ fees or expenses incurred by the Parties arising
out of the breach of this Agreement by Employee or Company, or from any false
representation made herein by Employee or the Company. Parties further agree
that in any legal proceeding, this Agreement may be pled by either the Employee
or the Company as a complete defense (meaning that either Party may use this
Agreement to demonstrate to a judge, jury, or any other deciding authority that
the other Party has waived and released any and all claims they have against the
other as of the Effective Date of this Agreement), or may be asserted by way of
counterclaim or cross-claim.

 



--------------------------------------------------------------------------------



 



     16. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that she has the capacity to act on her own behalf and
on behalf of all who might claim through her to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
     17. No Representations. Each Party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither Party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
     18. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.
     19. Entire Agreement. This Agreement, and the Confidentiality Agreement
between the Company and Employee, constitute the entire agreement and
understanding between the Parties concerning the subject matter of this
Agreement and all prior representations, understandings, and agreements
concerning the subject matter of this Agreement have been superseded by this
Agreement.
     20. No Waiver. The failure of any Party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
     21. No Oral Modification. Any modification or amendment of this Agreement,
or additional obligation assumed by either party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or by authorized representatives of each Party. No provision of this
Agreement can be changed, altered, modified, or waived except by an executed
writing by the Parties.
     22. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles.
     23. Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and costs incurred in
connection with such an action.
     24. Effective Date. This Agreement is effective on the eighth (8th) day
after it has been executed by both parties, unless revoked by Employee in
writing within seven (7) days of the date she executes it. Should Employee elect
to revoke this Agreement, she must provide written

 



--------------------------------------------------------------------------------



 



notice to Doug Testorff of the Company within the seven (7)-day period, and
within five (5) calendar days thereafter, return any consideration received
under this Agreement.
     25. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     26. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) They have read this Agreement;
          (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains; and
          (d) They are fully aware of the legal and binding effect of this
Agreement.
     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

            Vermillion, Inc.
    Dated: November 2, 2007 By:   /s/ Gail S. Page         Gail S. Page       
President & CEO     

            Debra Young, an individual
    Dated: November 4, 2007 /s/ Debra Young       Debra Young             

 